Exhibit 10.1(b)
June 24, 2009
Altis Partners (Jersey) Limited
Charles House, 2nd Floor
Charles Street
St Helier, Jersey
Channel Islands JE 2 4SF
Attention: Mr. Richard F. Plane

  Re:  Management Agreement Renewals

Dear Mr. Hedgecock:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Global Diversified Futures Fund L.P.    
•   Citigroup Emerging CTA Portfolio L.P.     •   CMF Altis Partners Master Fund
L.P.     •   CMF Institutional Futures Portfolio L.P.     •   Citigroup Global
Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,
 
       
CITIGROUP MANAGED FUTURES LLC
 
 
       
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       
By:
  /s/ Richard Plane
 
    Print Name: Richard Plane

JM/sr

 